UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6616


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR LEE WALKER, a/k/a Ace, a/k/a Florida,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:13-cr-00011-GMG-RWT-1; 3:14-cv-00077-GMG-RWT;
3:13-cr-00023-GMG-RWT-2; 3:14-cv-00078-GMG-RWT)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Lee Walker, Appellant Pro Se.      Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia;
Jarod James Douglas, Robert Hugh McWilliams, Jr., Assistant United
States Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arthur Lee Walker seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion.     The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”    28 U.S.C. § 2253(c)(2)

(2012).   When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.    Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.     Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Walker has not made the requisite showing.     Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




                                2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3